UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number 000-51500 AMERICAN BANCORP OF NEW JERSEY, INC. (Exact name of registrant as specified in its charter) New Jersey 55-0897507 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) 365 Broad Street, Bloomfield, New Jersey 07003 (Address of Principal Executive Offices) (973) 748-3600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Accelerated Non-accelerated Smaller reporting filer o filer x filer o company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes oNo x As of February 2, 2009, there were 10,855,829 outstanding shares of the Registrant’s Common Stock. AMERICAN BANCORP OF NEW JERSEY, INC. Table of Contents PART I – FINANCIAL INFORMATION (UNAUDITED) Item 1. Financial Statements 3 Notes to Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 40 PART II – OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Securities Holders 41 Item 5. Other Information 41 Item 6. Exhibits 42 FORM 10-Q SIGNATURE PAGE 43 CERTIFICATIONS 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS American Bancorp of New Jersey, Inc. Statements of Financial Condition (in thousands, except share data) (unaudited) December 31, September 30, 2008 2008 ASSETS Cash and cash equivalents Cash and due from banks $ 3,896 $ 5,158 Interest-earning deposits 14,037 15,217 Federal funds sold — — Total cash and cash equivalents 17,933 20,375 Securities available-for-sale 79,316 81,163 Securities held-to-maturity (fair value, December 31, 2008 - $7,260September 30, 2008 - $7,443) 7,178 7,509 Loans held for sale — — Loans receivable, net of allowance for loan losses December 31, 2008 - $3,097,September 30, 2008 - $3,035) 491,405 478,574 Premises and equipment 11,763 11,894 Federal Home Loan Bank stock, at cost 2,473 2,743 Cash surrender value of life insurance 13,910 13,761 Accrued interest receivable 2,384 2,391 Other assets 2,465 3,223 Total assets $ 628,827 $ 621,633 LIABILITIES AND EQUITY Deposits Non-interest-bearing $ 29,077 $ 31,447 Interest-bearing 430,141 416,240 Total deposits 459,218 447,687 Advance payments by borrowers for taxes and insurance 2,657 2,811 Borrowings 69,530 75,547 Accrued expenses and other liabilities 5,001 4,740 Total liabilities $ 536,406 $ 530,785 Commitments and contingent liabilities Equity Preferred stock, $.10 par value, 10,000,000 shares authorized at December 31, 2008 and September 30, 2008; — — Common stock, $.10 par value, 20,000,000 shares authorized, 14,527,953 shares issued at December 31, 2008 and September 30, 2008; 10,859,692 outstanding at December 31, 2008 and September 30, 2008; 1,453 1,453 Additional paid in capital 116,081 115,661 Unearned ESOP shares (7,537 ) (7,649 ) Retained earnings 23,515 23,648 Treasury Stock; 3,668,261 shares at December 31, 2008 and September 30, 2008 (41,724 ) (41,724 ) Accumulated other comprehensive loss 633 (541 ) Total equity 92,421 90,848 Total liabilities and equity $ 628,827 $ 621,633 See accompanying notes to unaudited consolidated financial statements 3 American Bancorp of New Jersey, Inc. Statements of Income (in thousands, except share data) (unaudited) Three Months Ended December 31, 2008 2007 Interest and dividend income Loan, including fees $ 6,973 $ 6,738 Securities 1,029 646 Federal funds sold and other 40 450 Total interest income 8,042 7,834 Interest expense NOW and money market 441 1,214 Savings 429 605 Certificates of deposit 2,617 2,419 Borrowings 583 494 Total interest expense 4,070 4,732 Net interest income 3,972 3,102 Provision for loan losses 153 139 Net interest income after provision for loan losses 3,819 2,963 Noninterest income Deposit service fees and charges 223 226 Income from cash surrender value of life insurance 149 133 Gain on sale of loans — 7 Loss on sales of securities available-for-sale — (5 ) Other 68 34 Total noninterest income 440 395 Noninterest expense Salaries, benefits and director fees 2,022 2,142 Occupancy and equipment 491 454 Data processing 214 180 Advertising and marketing 37 85 Professional and consulting 106 102 Legal 164 51 Other 379 262 Total noninterest expense 3,413 3,276 Income before provision for income taxes 846 82 Provision for income taxes 291 (11 ) Net income $ 555 $ 93 Comprehensive income $ 1,729 $ 295 Earnings per share: Basic $ 0.06 $ 0.01 Diluted $ 0.06 $ 0.01 See accompanying notes to unaudited consolidated financial statements 4 American Bancorp of New Jersey, Inc. Statements of Shareholders’ Equity Three months ended December 31, 2007 (in thousands, except share data) (unaudited) Accumulated Compre- Additional Unearned Other hensive Common Paid-In ESOP Retained Comprehensive Treasury Total Income Stock Capital Shares Earnings Loss Stock Equity (Loss) Balance at September30, 2007 $ 1,453 $ 113,607 $ (8,099 ) $ 24,258 $ (273 ) $ (30,353 ) $ 100,593 RSP shares earned including tax benefit of vested awards — 278 — 278 Tax benefit on dividends paid on unvested RSP shares — 54 — 54 Share purchases (436,474 shares) — (4,553 ) (4,553 ) Stock options earned 141 — 141 ESOP shares earned — 27 112 — — — 139 Cash dividends paid – $0.04 per share — — — (429 ) — — (429 ) Comprehensive income Net income — — — 93 — — 93 $ 93 Change in unrealized loss on securities available-for-sale, net of taxes — 202 — 202 202 Total comprehensive income $ 295 Balance at December 31, 2007 $ 1,453 $ 114,107 $ (7,987 ) $ 23,922 $ (71 ) $ (34,906 ) $ 96,518 See accompanying notes to unaudited consolidated financial statements 5 American Bancorp of New Jersey, Inc. Statements of Shareholders’ Equity Three months ended December 31, 2008 (in thousands, except share data) (unaudited) Accumulated Compre- Additional Unearned Other hensive Common Paid-In ESOP Retained Comprehensive Treasury Total Income Stock Capital Shares Earnings Loss Stock Equity (Loss) Balance at September30, 2008 $ 1,453 $ 115,661 $ (7,649 ) $ 23,648 $ (541 ) $ (41,724 ) $ 90,848 Cumulative effect of adoption of EITF 06-04 — — — (193 ) — — (193 ) Balance at October1, 2008 1,453 115,661 (7,649 ) 23,455 (541 ) (41,724 ) 90,655 RSP shares earned including tax benefit of vested awards — 264 — 264 Tax benefit on dividends paid on unvested RSP shares — 6 — 6 Stock options earned 134 — 134 Stock options exercised — ESOP shares earned — 16 112 — — — 128 Cash dividends paid – $0.05 per share — — — (495 ) — — (495 ) Comprehensive income Net income — — — 555 — — 555 $ 555 Change in unrealized loss on securities available-for-sale, net of taxes — 1,174 — 1,174 1,174 Total comprehensive income $ 1,729 Balance at December 31, 2008 $ 1,453 $ 116,081 $ (7,537 ) $ 23,515 $ 633 $ (41,724 ) $ 92,421 See accompanying notes to unaudited consolidated financial statements 6 American Bancorp of New Jersey, Inc. Statements of Cash Flows (in thousands) (unaudited) Three Months Ended December 31, 2008 2007 Cash flows from operating activities Net Income $ 555 $ 93 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 150 122 Net amortization and accretion of premiums and discounts (12 ) (20 ) Losses on sales of securities available-for-sale — 5 ESOP compensation expense 128 139 RSP compensation expense 264 277 SOP compensation expense 134 141 Provision for loan losses 153 139 Increase in cash surrender value of life insurance (149 ) (133 ) Gain on sale of loans — (7 ) Proceeds from sales of loans — 1,623 Origination of loans held for sale — (372 ) Decrease (increase) in accrued interest receivable 7 (5 ) Decrease (increase) in other assets 170 772 Change in deferred income taxes (185 ) (290 ) Increase (Decrease) in other liabilities 68 (169 ) Net cash provided by operating activities 1,283 2,315 Cash flows from investing activities Net increase in loans receivable (12,983 ) (11,349 ) Purchases of securities held-to-maturity — (1,108 ) Principal paydowns on securities held-to-maturity 328 271 Purchases of securities available-for-sale — (4,814 ) Sales of securities available-for-sale — 11,510 Principal paydowns on securities available-for-sale 3,808 4,058 Redemption of Federal Home Loan Bank stock 270 45 Purchase of premises and equipment (19 ) (748 ) Net cash used in investing activities (8,596 ) (2,135 ) Cash flows from financing activities Net increase in deposits 11,531 388 Net change in advance payments by borrowers for taxes and insurance (154 ) (166 ) Repayment of borrowings (6,017 ) (1,016 ) RSP tax benefit of vested awards — 1 Tax benefit on dividends paid on unvested RSP shares 6 54 Cash dividends paid (495 ) (429 ) RSP and treasury share purchases — (4,553 ) Net cash provided by financing activities 4,871 (5,721 ) Net change in cash and cash equivalents (2,442 ) (5,541 ) Cash and cash equivalents at beginning of year 20,375 37,421 Cash and cash equivalents at end of period $ 17,933 $ 31,880 (Continued) 7 American Bancorp of New Jersey, Inc. Statements of Cash Flows (in thousands) (unaudited) Three Months Ended December 31, 2008 2007 Supplemental cash flow information: Cash paid during the period for Interest $ 4,071 $ 4,747 Income taxes, net of refunds 175 — Supplemental disclosures of non-cash financing transaction: Cumulative effect of adoption of EITF 06-04 (193 ) — See accompanying notes to unaudited financial statements 8 American Bancorp of New Jersey, Inc. Notes To Unaudited Financial Statements (in thousands) Note 1 - Basis of Presentation American Bancorp of New Jersey, Inc. (the “Company”) is a New Jersey chartered corporation organized in May 2005 that was formed for the purpose of acquiring all of the capital stock of American Bank of New Jersey, a federally chartered
